Title: From Thomas Boylston Adams to John Quincy Adams, 27 February 1825
From: Adams, Thomas Boylston
To: Adams, John Quincy


				
					“The highest honour that can be attained to by any Man, is that which is voluntarily conferred on him by his Countrymen; and the greatest good he can do, as well as the most acceptable to God, is that which he does to his Country.”My dear Brother,
					Quincy 24th February 1825
				
				When I borrow a sentiment from Machiavel’s “plan of a perfect Commonwealth” to accompany my congratulations and to participate in the joyful issue of the greatest spectacle which the Christian World has ever beheld, I cannot with hold my admiration of the aptness of the quotation for the occasion to which I would make it subservient, should it reach you on the day of your induction to the Office of President of the United States.The tender of my felicitation may be tardy but not less sincere than that of others, and few I believe in this Nation will feel more anxious for the success of your administration than I shall; none have less doubt of its general acceptance with the People.With true attachment & affection I am truly / Your’s
				
					Thomas B Adams
				
				
			